Hill, C. J.
1. While the standard of care required of children is “due care” according to age and capacity, it is not reversible error, in a clear ease, for the court to instruct the jury, where the injured child was fifteen years old at the time of the injury, that if the child, by the exercise of “ordinary care,”'could have avoided the consequences of the defendant’s negligence, there could be no recovery. It is hardly probable that the jury was misled by the rather shadowy distinction between “due care” and “ordinary care,” or thought that “ordinary care” in the. case was a higher measure of prudence than “due care.”
2. The foregoing instruction is the only error of law complained of, and the evidence supports the verdict. ■

Judgment affirmed.